AMENDMENT TO

CORE LABORATORIES

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



 

WHEREAS, CORE LABORATORIES N.V.

and its participating affiliates (the "Company") have heretofore adopted the
CORE LABORATORIES SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (the "Plan") for the
benefit of certain employees and independent directors of the Company; and



WHEREAS

, no individuals have commenced participation in the Plan after October 3, 2004,
no new benefits have been accrued under the Plan after December 31, 2004, and
the Company has no intention of permitting any individual to commence
participation in the Plan or accrue an additional benefit under the Plan in the
future; and



WHEREAS

, as of December 31, 2004, all participants in the Plan were fully vested in the
full amount of their potential benefit under the Plan; and



WHEREAS

, the benefits of the participants in the Plan should not be subject to the
application of section 409A of the Internal Revenue Code of 1986, as amended
(the "Code"), unless such benefits are materially modified; and



WHEREAS

, the Company desires to amend the Plan to freeze participation under the Plan
and to define the grandfathered Plan benefit under section 409A of the Code in
accordance with the requirements of the final regulations issued under section
409A of the Code;





NOW, THEREFORE, the Plan shall be amended as follows, effective as of January 1,
2005:



The following shall be added to the end of Section 3.1 of the Plan:

"Notwithstanding any provision in the Plan to the contrary, no individual shall
commence participation under the Plan from and after January 1, 2005."

Article IV is amended by adding thereto a new Section 4.5 to read as follows:

"4.5 The entire accrued benefit of each Participant in the Plan is intended to
be grandfathered under section 409A of the Internal Revenue Code of 1986, as
amended (the "Code"). The amount of each Participant's grandfathered benefit
shall be a benefit calculated under Section 4.1 determined as if the Participant
had separated from service with the Company as of December 31, 2004, which
benefit (i) is not dependant on any compensation earned by the Participant after
December 31, 2004, (ii) is not dependant on the Participant's service with the
Company completed after December 31, 2004, and (iii) to the extent required
under section 409A of the Code, shall equal the maximum grandfathered benefit
permitted with respect to the Plan for such Participant determined under the
provisions of section 409A of the Code (and the administrative guidance
thereunder that is applicable to the determination of amounts deferred under a
nonaccount balance plan prior to January 1, 2005, and the earnings thereon,
including Treasury regulation section 1.409A-6(a)(3)(i) and (iv)). For purposes
of making any present value calculations required in accordance with clause
(iii) of the preceding sentence as of December 31, 2004 or any other date the
benefit is valued for purposes of determining the Participant's grandfathered
benefit, the actuarial assumptions specified in Section 1.1(17) that would have
applied if the payment date described in such Section was December 31, 2004
shall be used."

As amended hereby, the Plan is specifically ratified and reaffirmed.

EXECUTED

on this 5th day of March, 2008.





Core Laboratories N.V.

By Core Laboratories International B.V.,

its sole managing director



By: /s/ JAN WILLEM SODDERLAND

Jan Willem Sodderland

Managing Director of

Core Laboratories International B.V.



Houston 3326180v1